Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,974,922, U.S. Patent No. 9,478,754, and U.S. Patent No. 9,917,258 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s approval of the terminal disclaimer, filed June 2, 2022, caused the withdrawal of the rejection of claims 1-28 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,974,922 as set forth in the Office action mailed March 2, 2022.
Applicant’s approval of the terminal disclaimer, filed June 2, 2022, caused the withdrawal of the rejection of claims 1-28 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,478,754 as set forth in the Office action mailed March 2, 2022.
Applicant’s approval of the terminal disclaimer, filed June 2, 2022, caused the withdrawal of the rejection of claims 1-28 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,917,258 as set forth in the Office action mailed March 2, 2022.

The closest prior art Takayama et al. (US 2001/0010374) teaches a thin film device comprising multiple pixels, where each pixel is an organic light emitting device (paragraphs [0018]-[0020]).  Takayama teaches the light emitting device comprising a first electrode and a second electrode and light emitting, a hole transporting layer, and a hole injection layer between the first electrode and the second electrode (paragraphs [0069], [0077], and [0078]).  Takayama teaches the light emitting layer can be composed of a variety of different emitting materials that emit light from different wavelengths and includes red, green, and blue light emitting compounds (paragraph [0082]).  Takayama teaches that the hole transporting layer and the hole injection layer can each have a thickness of 5 to 500 nm, but preferably between 10 to 300 nm (paragraphs [0080] and [0081]).  Takayama teaches that one of the electrodes is electrically connected a source electrode (paragraph [0014]).  Takayama teaches that the one of electrodes can be composed of pure metals, such as Al or Ag (paragraph [0071]), and there pure metals are inherently reflective.  Further Takayama teaches the other electrode can composed of ITO, a transparent electrode (paragraph [0074]).  Takayama teaches that the hole injection layer increases the injection of hole from the anode to the light emitting layer, increasing the efficiency of the light emitting device (paragraph [0079]).
Takayama does not specifically teach where the one of the first electrode and second electrode is reflective and the other electrode is either semi-transparent or transparent and there is resonance occurring between the first and second electrode.  Also, Takayama does not specifically teach where the thin film device comprises multiple light emitting devices and each light emitting device is different color and the thickness of the hole injection layer is different for each color and the hole injection layer is composed of a specified compound.
Also, the prior art Tyan (US 2004/0140757) teaches a light emitting device that comprises a first electrode made of a reflective material and the second electrode made of a semi-transparent electrode (paragraphs [0068]-[0071]).  Tyan teaches that these devices have a resonance wavelength and the resonance wavelength is determined by the thickness of the layers of the device (paragraphs [0050]-[0052]).  Tyan teaches that the thickness that is most responsible for determining the resonance wavelength is the distance between the metal electrodes and the emissive layer (paragraph [0052]).  Tyan in order to increase the maximum luminescence output the thickness of the different layers needs to be optimized (paragraph [0074]) and Tyan teaches that any layer can be adjusted to optimize the luminescence of the device (paragraph [0050]).  Tyan teaches devices that have reflective anodes and semitransparent cathodes and display resonance between the two electrodes have better luminescence output than devices that do not have this structure (paragraph [0074]).
The prior art fails to teach or make obvious the applicant's claimed compounds and the specific thickness of the hole injection layer found beneath each light emitting layer.  Therefore, claims 1-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759